Citation Nr: 1520790	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-03 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Air Force from February 1958 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Montgomery, Alabama, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied service connection for bilateral hearing loss.

During the pendency of the appeal, in a January 2013 Decision Review Officer (DRO) decision, the RO granted service connection for left ear hearing loss.  This was not a full grant of the benefit sought on appeal, and hence the appeal has continued with respect to the right ear.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at an April 2013 hearing before the undersigned Veterans Law Judge, held via videoconference from the RO.  A transcript of the hearing is of record.  In June 2013, the Board remanded the matter for additional development; it is now returned for further appellate consideration.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

Currently diagnosed right ear hearing loss at least as likely as not had its onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection of right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss, as an organic disease of the nervous system, is a listed condition.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The evidence of record very clearly establishes both a current right ear hearing loss disability for VA purposes, and injurious noise exposure in service.  At a January 2011 VA examination, puretone thresholds at three frequencies exceeded 30 decibels, and the speech recognition score was 90 percent.  38 C.F.R. § 3.385.  Further, as an electrician in the Air Force, the Veteran competently and credibly reported exposure to jet noise when responsible for maintaining runway lights at various bases.

The sole question, then, is whether a nexus exists between service and current disability.  In January 2011, the VA examiner stated that because only whispered voice test results were available from the Veteran's entry examination, she could not determine whether there was a significant threshold shift during service, and hence she could not opine as to a nexus without resorting to mere speculation.

She revisited her opinion in a December 2012 addendum, when, even without any audiometric results at entry, she was able to state that there was no significant shift in the right ear.  She also opined that there was a mild high frequency loss on the left.  On the basis of these statements, service connection for the left ear hearing loss was granted by the DRO in January 2013.

In June 2013, the Board noted that stapled to one copy of the Veteran's February 1958 enlistment examination were audiogram results.  "The results documented on that card appear to vary from the values reported at separation, and so the Board must conclude that it represents audiometric testing from enlistment."  The examiner had very clearly not considered this evidence, and seemed unaware of its existence.  The Board found her opinions inadequate, as they relied upon inaccurate facts and therefore lacked probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The claim was then remanded with instructions to have the examiner again review and consider the evidence, and offer a nexus opinion.  "The examiner must discuss the audiometric results from both entry and separation.  In that regard, the examiner's attention is directed to audiometric test results that are stapled to one copy of the service entrance examination."

The examiner reviewed the file and rendered an addendum opinion in June 2013.  She again stated that hearing at entry was normal and that there was no significant shift in right ear hearing based on comparison of the whispered voice test at entry and the audiometric results at separation.  In the absence of a significant shift, it was not likely that the currently diagnosed right ear hearing loss was caused by in-service noise exposure.

Although the medical opinion is inadequate, the Board finds that there is adequate evidence of record upon which to grant the benefit sought, and the Veteran is therefore not prejudiced by the failure to provide an adequate examination.

The Board is aware that prior to October 31, 1967, the service departments reported hearing results in ASA units, not the current ISO standard.  However, the conversion is not relevant to the analysis, and hence the actual numerical values reflected in the record, unconverted to ISO, are discussed here.

At entry into service, the puretone threshold at 4000 Hertz was 0 decibels.  The process of reading the raw data from the chart used to report it requires no specialized medical training or knowledge; no interpretation is needed to transcribe the numbers from one form to another.  While the Court may not do so, citing such as "fact finding," the Board and the AOJ, as triers of fact, are entitled to do so.  Kelly v. Brown, 7 Vet. App. 471 (1995).  At separation, it was 10 decibels.  There was an upward shift.  On the left, the shift was from 0 to 30 decibels.

The Veteran has competently and credibly reported that he did subjectively experience some degree of lost hearing acuity ever since service.  He stated that he just lived with it, and even reported that on employment physicals, where a whispered voice test was used every few years, he was able to "survive" by watching the examiner, presumably to see his lips move.  His wife has also reported that the Veteran has had hearing problems as long as she has known him.

The evidence shows, then, that noise sufficient to cause hearing damage was experienced which resulted in some upward shift in puretone thresholds in both ears.  Competent and credible lay evidence demonstrates hearing loss symptomatology over the years since service; such is an alternative showing of a nexus for listed chronic conditions like sensorineural hearing loss.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

There is no probative evidence of record contradicting this positive evidence.  The repeated negative medical opinions from the VA audiologist have no value whatsoever in light of the failure to consider the audiogram that the Board previously noted had been stapled to the entrance examination.

Therefore, the only probative evidence of record is positive, and service connection for right ear hearing loss must be awarded.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


